USCA11 Case: 20-10707    Date Filed: 08/23/2021   Page: 1 of 7



                                                 [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10707
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:19-cr-00363-CEH-AEP-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

DAMEON KERK ALLEN,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 23, 2021)

Before JILL PRYOR, NEWSOM and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10707       Date Filed: 08/23/2021   Page: 2 of 7



      Dameon Allen appeals his conviction for attempting to entice a minor to

engage in illegal sexual activity, arguing that the government failed to present

sufficient evidence of his predisposition to commit the offense. After careful

review, we affirm.

                                          I.

      Here we recount only the facts necessary to decide this appeal. Allen

pursued a sexual relationship with a person who purported to be a 14-year-old girl,

but who actually was an FBI Special Agent. As a result of his conduct, a grand

jury indicted him on one count of attempting to entice a minor to engage in illegal

sexual activity, in violation of 18 U.S.C. § 2422(b). He pled not guilty and

proceeded to a jury trial.

      At trial, the government presented testimony from the agent who

communicated with Allen under the guise of an underage girl. The government

also introduced the online and text messages between Allen and the agent. We

describe this evidence in further detail below. At the close of the government’s

case, and again after the defense rested, Allen moved for a judgment of acquittal,

arguing that he was entrapped into committing the offense and that the government

failed to establish that he was predisposed to engage in the unlawful conduct. The

district court denied the motion on both occasions but permitted the jury to

consider Allen’s entrapment defense, instructing the jury as to its elements. The


                                          2
          USCA11 Case: 20-10707       Date Filed: 08/23/2021   Page: 3 of 7



jury found Allen guilty. The district court sentenced Allen to 120 months’

imprisonment, followed by 5 years of supervised release.

      This is Allen’s appeal.

                                         II.

      “Entrapment is an affirmative defense that requires (1) government

inducement of the crime, and (2) lack of predisposition on the part of the defendant

to commit the crime before the inducement.” United States v. Rutgerson, 822 F.3d

1223, 1234 (11th Cir. 2016). If a jury rejects a defendant’s claim that he was

entrapped, our review is limited to determining whether the government presented

sufficient evidence to the jury for it reasonably to have concluded that the

defendant was predisposed to take part in the crime. Id. at 1234–35.

      Because entrapment generally is a jury question, review of an entrapment

claim is, as a matter of law, a sufficiency of the evidence inquiry. United States v.

Brown, 43 F.3d 618, 622 (11th Cir. 1995). We review a jury’s rejection of an

entrapment defense de novo, viewing all the evidence and inferences drawn

therefrom in the government’s favor. United States v. Francis, 131 F.3d 1452,

1456 (11th Cir. 1997). We cannot overturn the jury’s verdict if there is any

reasonable construction of the evidence that would allow the jury to have found the

defendant guilty beyond a reasonable doubt. Id.




                                          3
          USCA11 Case: 20-10707       Date Filed: 08/23/2021   Page: 4 of 7



                                         III.

      Allen argues that insufficient evidence supported the jury’s rejection of his

entrapment defense and its finding that he was predisposed to commit the crime.

We disagree.

      Whether a defendant is predisposed “is a fact-intensive and subjective

inquiry, requiring the jury to consider the defendant’s readiness and willingness to

engage in the charged crime absent any contact with the government’s agents.”

Rutgerson, 822 F.3d at 1235. Although there is no set list of factors used to weigh

an entrapment defense, we have applied the following guiding principles:

      Predisposition may be demonstrated simply by a defendant’s ready
      commission of the charged crime. A predisposition finding is also
      supported by evidence that the defendant was given opportunities to
      back out of illegal transactions but failed to do so. Post-crime
      statements will support a jury’s rejection of an entrapment defense.
      Existence of prior related offenses is relevant, but not dispositive.
      Evidence of legal activity combined with evidence of certain
      non-criminal tendencies, standing alone, cannot support a conviction.
      Finally, the fact-intensive nature of the entrapment defense often
      makes jury consideration of demeanor and credibility evidence a
      pivotal factor.

Id. (internal quotation marks omitted); see also Brown, 43 F.3d at 625 (“The

government need not produce evidence of predisposition prior to its

investigation”).

      Allen was convicted of violating 18 U.S.C. § 2422(b), which prohibits

attempting to entice a minor to engage in illegal sexual activity. 18 U.S.C.


                                          4
          USCA11 Case: 20-10707       Date Filed: 08/23/2021   Page: 5 of 7



§ 2422(b). In Rutgerson, we reviewed a lack-of-predisposition claim from a

defendant who also argued that he was entrapped into violating § 2422(b). 822

F.3d at 1234. There, the defendant made the initial contact with the purported

minor, “readily proceeded to attempt to arrange a sexual encounter with her” after

learning her age, “never once said that he did not want to have sex with” the minor

or attempted to back out despite having the opportunity to do so, and admitted after

his arrest that he believed that he was texting a minor. Id. at 1235. We determined

that the government “simply provided [the defendant] with the opportunity to

commit a crime by [posing as a minor], and his ready commission of the criminal

act amply demonstrated his predisposition.” Id. at 1236 (alterations adopted)

(internal quotation marks omitted).

      Much like in Rutgerson, the evidence in this case was sufficient to support

the jury’s finding that Allen was predisposed to violate § 2422(b). An FBI agent

testified that he made a fake online dating profile depicting himself as “Maddie,” a

14-year-old girl. As a profile photo he uploaded a photo of a female agent when

she was approximately 14. Here, as in Rutgerson, the agent testified that he did

not reach out to Allen, but rather, Allen sent a message to “Maddie” first. The

online messages between “Maddie” and Allen, admitted into evidence at trial,

show that the same night their communication began, “Maddie” told Allen that she

was 14 years old. “Maddie” told Allen several more times that she was a minor,


                                          5
            USCA11 Case: 20-10707            Date Filed: 08/23/2021      Page: 6 of 7



even once asking “R u sure its ok that I’m only 14”; Allen reassured her that he

was still interested and continued to pursue a sexual encounter with her. Doc. 66-4

at 7.1 This evidence demonstrated that Allen had an opportunity to back out of the

transaction and did not take it, but rather “readily proceeded to attempt to arrange a

sexual encounter” with “Maddie.” Rutgerson, 822 F.3d at 1235. Plus, like in

Rutgerson the government introduced evidence that upon his arrest Allen told

agents that he believed he was arrested “because of the back-and-forth texting.”

Doc. 110 at 76; see Rutgerson, 822 F.3d at 1235.

      Allen notes that there is no evidence that he previously had behaved

inappropriately toward young girls or sought young girls for sexual encounters and

argues that this demonstrates he lacked any predisposition to commit the offense.

However, the existence (or nonexistence) of prior related offenses is not

dispositive to the predisposition inquiry. See Rutgerson, 822 F.3d at 1234. He

also notes that “Maddie’s” online dating profile stated that she was 18—a

requirement for registration on the site—and so he could have believed that

“Maddie” was role-playing as a minor when she told him she was only 14. Even if

the jury could have made that inference, however, our standard of review requires

us to assume that it did not. Francis, 131 F.3d at 1456. Finally, Allen points out

that although he had agreed over text messages to meet “Maddie” with flowers,


      1
          “Doc.” numbers refer to the district court’s docket entries.
                                                  6
          USCA11 Case: 20-10707       Date Filed: 08/23/2021   Page: 7 of 7



champagne, and condoms in hand, he did not possess any of those items when

agents arrested him. Even if showing up empty handed could be considered

evidence of his lack of predisposition, the government introduced evidence that

Allen agreed to meet “Maddie” at a Winn-Dixie grocery store, as well as testimony

that the store generally sold these items. The jury could reasonably have inferred

that Allen would purchase the promised items at the store where he parked and

rejected the notion that his empty-handedness was indicative of his innocence. See

id.

      The government presented sufficient evidence that Allen was predisposed to

attempt to entice a minor to engage in illegal sexual activity. Thus, the jury was

entitled to reject Allen’s entrapment defense. We affirm his conviction.

      AFFIRMED.




                                          7